DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-20 are allowed. 
Independent claims 1, 11, and 20 respectively recites the limitations: 
determining, based on time-stamped patient data of the patient population, a relationship between at least one geographic region of a plurality of geographic regions associated with the patient population, at least one data variable, and at least one health variable of patients of the patient population;
estimating a current prevalence of a data variable in the at least one geographic region of the plurality of geographic regions;
determining a first trend in the relationship between the data variable and the geographic region at a current time;
determining a second trend in the relationship of the first trend between the data variable and the geographic region at at least one prior point in time;
determining if the first trend in the relationship is irregular within a predetermined threshold with respect to the second trend from the at least one prior point in time, the predetermined threshold being identified using a deep learning out-of-distribution technique, and the first trend being irregular as determined between at least one of a geographic region and a demographic data variable, a geographic region and a health variable, and a data variable and a health variable within a geographic region; and

upon determining that the first trend in the relationship is irregular within the predetermined threshold, generating an alert related to the patient population..



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667